Citation Nr: 1131945	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder with mixed features, anxiety NOS, gender identity disorder, bipolar disorder, and major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening the Veteran's claim for entitlement to service connection for PTSD.

In December 2010, the Board remanded this matter to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder with mixed features, anxiety NOS, gender identity disorder, bipolar disorder, and MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder with mixed features, anxiety NOS, gender identity disorder, bipolar disorder, and MDD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
FINDINGS OF FACT

1.  In an April 2004 decision, the RO denied entitlement to service connection for PTSD; although notified of the denial that same month, the Veteran did not initiate an appeal.
      
2.  New evidence associated with the claims file since the April 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the Board has reopened and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Entitlement to Service Connection for Acquired Psychiatric Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the Veteran filed claims for entitlement to service connection for combat-related PTSD in October 2000 and for PTSD as the result of a military sexual trauma in September 2003.  In an April 2004 rating decision, the RO denied entitlement to service connection for PTSD, noting that the available medical evidence was insufficient to confirm a link between the current symptoms and an in-service stressor.  It was further indicated that the Veteran's service treatment records did not show any diagnosis or treatment for PTSD during service and that there was no response from the Veteran after requests for credible supporting evidence of PTSD due to military sexual trauma.

Although notified of the April 2004 denial, the Veteran did not initiate an appeal of that determination.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In August 2006, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  

This appeal arises from the RO's November 2006 rating decision that found new and material evidence had not been submitted to reopen the Veteran's claim for service connection for PTSD.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the April 2004 denial includes statements from the Veteran and his representative; a December 2007 private psychologist statement; VA treatment records dated from 2004 to 2010; and a May 2011 Board videoconference hearing transcript.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  New evidence of record includes VA treatment records dated from 2004 to 2010 showing treatment for PTSD, gender identity disorder, bipolar disorder, MDD, and adjustment disorder.  In May 2007 and February 2008 statements, the Veteran's treating VA psychologist indicated that the Veteran suffered from chronic PTSD secondary to military sexual trauma as well as concurrently suffered from MDD with a chronically high level of anxiety.  

In a December 2007 statement, a private psychologist at the St. Petersburg Vet Center indicated that the Veteran suffered from near continuous depression and PTSD related to military sexual trauma. 

The Veteran submitted two comprehensive stressor statements in February and April 2008 as well as provided detailed hearing testimony in May 2011 regarding the nature of his in-service sexual assault in 1969 and later sexual harassment by a superior officer in 1970.  

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., supporting evidence that the claimed in-service military sexual trauma occurred and the existence of a causal relationship between the claimed acquired psychiatric disorder and events in service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder with mixed features, anxiety NOS, gender identity disorder, bipolar disorder, and MDD, are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder with mixed features, anxiety NOS, gender identity disorder, bipolar disorder, and MDD. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder with mixed features, anxiety NOS, gender identity disorder, bipolar disorder, and MDD, is warranted.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2010).

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2010).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4) (2010).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2010).  

The Veteran's claim of service connection for an acquired psychiatric disorder is based on his allegations of sexual assault and harassment incidents in service.  During his first week of active service in February 1969, he contends he was physically and sexually assaulted one evening by a group of three men.  Thereafter, he reported that he was a victim of military sexual harassment in 1970 when a superior officer coerced him into trading sexual acts in exchange for writing a letter to keep him from being sent to Vietnam and out of fear for retaliation.  

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  As the Veteran has clearly claimed that he was sexually assaulted and harassed in service, as detailed above, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(4), which provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records to corroborate his account of the stressor incident.

As an initial matter, the Board notes that the Veteran has not received proper notification of the requirements for a claim for entitlement to service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

Review of the claims file also indicates that the Veteran's service treatment records were obtained by VA and reviewed during the initial adjudication of his claim.  However, it appears that those records were misplaced at some point during the appeal period.  Although the November 2006 rating decision and December 2007 statement of the case (SOC) issued by the RO made references to the content of the Veteran's service treatment records, efforts should be made to locate those records and associate them with the claims file.  

Further efforts consistent with the VA's duty to assist obligation are found to be necessary in order to obtain any in-service clinical records associated with the Veteran's emergency room treatment at the base hospital in Fort Jackson, South Carolina, in February 1969.  In addition, the Board finds that further efforts consistent with the VA's duty to assist obligation (discussed in detail below) are found to be necessary in order to aid the Veteran in obtaining verification of the claimed in-service stressors leading to the onset of his claimed acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In light of the cumulative record discussed above, the AMC also should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the claims file reflects that the Veteran receives ongoing medical treatment from the VA hospital (VAH) in Tampa, Florida, and the Bay Pines VA Healthcare System (VAHCS).  The Veteran has also repeatedly stated that he received treatment through the VA Medical Center (VAMC) in Orlando, Florida, since as early as 1993.  However, the claims file only contains select VA treatment records dated from May 2001 to June 2010 from those facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.   Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The AMC should make efforts to locate the Veteran's missing service treatment records.  All efforts should be documented in the claims file.  If the search is unsuccessful, the AMC should make efforts to obtain additional copies of the Veteran's service treatment records, to include contacting the Veteran and affording him the opportunity to submit any service treatment records in his possession.

3.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed acquired psychiatric disorder for the period from September 1971 to the present.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's claimed acquired psychiatric disorder from the Orlando VAMC (for the period from January 1993 to May 2001), Tampa VAH (for the periods from January 1997 to November 2002 and from October 2003 to the present), and Bay Pines VAHCS (for the period from June 2010 to the present).  Also of particular interest are any treatment records from the St. Petersburg Vet Center, for the period from September 2007 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.

4.  Appropriate efforts should be taken to obtain a copy of any arrest report for the Veteran from the Bridgeville, Pennsylvania, Police Department for the time period from February 1969 to September 1971.

5.  The AMC should contact the National Personnel Records Center (NPRC) or any other appropriate agency or facility to obtain any additional service treatment or in-service clinical records associated with the Veteran's emergency room treatment in February 1969 at the base hospital in Fort Jackson, South Carolina.

6.  The AMC should undertake additional development regarding the claimed in-service stressors.  The AMC must first thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran.  Thereafter, this REMAND, copies of the Veteran's DD Form 214, service personnel records, the compiled stressor summary, and any stressor statement submitted by the Veteran, should be sent by the AMC to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressors, to include the existence of a February 1969 incident report by the Veteran's sergeant while he was stationed at Fort Jackson, South Carolina (USARECSTA (63-3172) Company A, Battalion 1).  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.

If any source requires a specific time period in order to search unit records, the AMC should designate the two month time period from February 1969 to March 1969.  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

7.  Thereafter, the Veteran is to be afforded a VA medical examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression, adjustment disorder with mixed features, anxiety NOS, gender identity disorder, bipolar disorder, and MDD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressors during his period of active service:  1)  During his first week of active service in February 1969, he contends he was physically and sexually assaulted one evening by a group of three men.  2) He reported that he was a victim of military sexual harassment in 1970 when a superior officer coerced him into trading sexual acts in exchange for writing a letter to keep him from being sent to Vietnam and out of fear for retaliation.

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's verified stressor(s).  In reviewing the Veteran's claims file, the examiner should also identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed sexual assault and harassment incidents alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any in-service assault and/or harassment described by the Veteran occurred.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.

In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed PTSD and events during active service, VA treatment records dated from 2001 to 2010 showing diagnoses of multiple psychiatric disorders, the May 2007 and February 2008 VA psychologist statements, and the opinion and findings of the Vet Center psychologist in his December 2007 statement.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

8.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

9.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in December 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


